 
Exhibit 10.14

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

MEMBERSHIP INTEREST PURCHASE AGREEMENT
 
This Membership Interest Purchase Agreement (the “Agreement”) is made as of
March 7, 2011 (the “Effective Date”) by and among Golden Phoenix Minerals, Inc.,
a Nevada corporation (“Golden Phoenix”), Pinnacle Minerals Corporation, a
Florida corporation (“Pinnacle”), Molyco, LLC, a Nevada limited liability
company (the “Company”), and Salwell International, LLC, a Nevada limited
liability company (“Salwell”).
 
RECITALS
 
A.           Membership Interest.  Pinnacle is the owner of thirty-two and
one-half percent (32.5%) of the Membership Interests (as defined in Section 1.1
below) in the Company, and Salwell is the only other member of the Company (the
“Remaining Member”).  As used in this Agreement, Golden Phoenix, Pinnacle, the
Remaining Member and the Company are sometimes referred to collectively as the
“Parties” or individually as a “Party.”
 
B.           Transfer of all Rights in the Company.  Golden Phoenix desires to
purchase and acquire from Pinnacle and Pinnacle desires to sell, transfer, and
convey to Golden Phoenix the Membership Interests pursuant to the terms and
conditions set forth in this Agreement.
 
AGREEMENT
 
1.           Purchase and Sale of the Membership Interests.
 
1.1           Purchase and Sale.  On the Closing Date (as defined below) and
subject to the terms and conditions of this Agreement, Golden Phoenix shall
purchase and acquire from Pinnacle and Pinnacle shall sell, convey, and transfer
to Golden Phoenix its Membership Interests in the Company, together with any and
all other rights, title, and interest of Pinnacle in and to the assets used in
the Company business (the “Membership Interests”). Pinnacle agrees and
acknowledges that the Membership Interests comprise all of its rights to
distributions of profits and assets, net income, and net loss of the Company,
and any and all of its rights to vote or participate in management, and to
obtain information concerning the business and affairs of the Company.
 
1.2           Purchase Price.  In consideration for Pinnacle’s sale, conveyance,
and transfer of the Membership Interests to Golden Phoenix, Golden Phoenix shall
pay to Pinnacle, the aggregate purchase price of (i) Seven Hundred Fifty
Thousand Dollars ($750,000), and (ii) other good and valuable consideration, the
receipt and sufficiency of which is hereby confirmed and acknowledged by
Pinnacle (the “Purchase Price”).
 
1.3             Closing.  The Closing of the purchase of the Membership
Interests will take place on the date that the closing deliverables set forth in
Section 1.5 below have been delivered and the closing conditions set forth in
Section 1.6 below have been satisfied or duly waived (the “Closing”).  In no
event shall the Closing be later than March 21, 2011 (the “Outside Closing
Date”).  Notwithstanding the foregoing, in consideration for a non-refundable
deposit of Fifty Thousand Dollars ($50,000), the Outside Closing Date may be
extended until March 31, 2011, such amount to be applied to the Purchase Price
as set forth below (the “Extension Payment”).
 
 
1

--------------------------------------------------------------------------------

 
 
1.4           Payment of the Purchase Price. The Purchase Price shall be paid to
Pinnacle as follows:  (i) a non-refundable deposit of Seventy-Five Thousand
Dollars ($75,000) (“Deposit”) shall be paid on, or no later than two (2)
business days after, the Effective Date via wire transfer of same day available
funds; (ii) an initial payment of One Hundred Seventy-five Thousand Dollars
($175,000) (subject to a corresponding reduction in the event the Extension
Payment is made) shall be paid on, or no later than two (2) business days after,
the Closing via wire transfer of same day available funds (the “Initial
Payment”); and (iii) upon Closing, issuance of a promissory note in the
principal amount of Five Hundred Thousand Dollars ($500,000), with payments to
be made in twelve (12) equal monthly installments on the first of each month
commencing on May 1, 2011 and ending with a final payment on April 1, 2012, in
substantially the form attached hereto as Exhibit A and incorporated herein by
reference (the “Note”).  The Parties acknowledge and agree that payments under
the Note may be suspended for such period or periods as Golden Phoenix, or its
affiliates, agents, successors or assigns, experience any manner of work
stoppage with respect to the Ore (as such term is defined in that certain LLC
Operating Agreement of the Company between the Members thereof, dated October
21, 2009, as amended (the “Operating Agreement”)), such period(s) not to exceed
ninety (90) days, in the aggregate, during the terms of the Note (“Allowed
Delay”).  Notwithstanding the foregoing, monthly payments under the Note will
resume upon the sooner of: (i) the first of the month following the termination
of any such event causing an Allowed Delay; or (ii) the first of the month
following the expiration of the maximum period of an Allowed Delay, regardless
of the status of any such work stoppage, with the maturity date of the Note to
be extended for such corresponding period of time.  Golden Phoenix shall
promptly (and in no event later than five (5) business days) provide Pinnacle
with copies of all documents, reports, receipts, written correspondence or such
other evidence of a work stoppage as may be reasonably produced, in the event
that any manner of work stoppage or such other similar event giving rise to an
Allowed Delay occurs.  The Parties further acknowledge and agree that payment of
the Purchase Price, including payments under the Note, shall be made
irrespective of the results of any recovery or sale of the Ore.
 
1.5           Closing Deliverables.  On or prior to the Closing, Pinnacle shall
have delivered to Golden Phoenix: (i) an executed copy of this Agreement; and
(ii) any and all such instruments, documents or agreements as may be necessary
or convenient to effect the transfer of the Membership Interest.  On or prior to
the Closing, Golden Phoenix shall have delivered to Pinnacle: (i) an executed
copy of this Agreement; (ii) the Initial Payment; and (iii) an executed copy of
the Note.
 
1.6           Closing Conditions.  On or prior to the Closing, the following
conditions shall have been satisfied by each Party or duly waived: (i) the
representations and warranties of each of Pinnacle and Golden Phoenix shall be
true and correct as of the Effective Date and as of Closing; and (ii) any and
all corporate approvals of Pinnacle and Golden Phoenix as may be necessary shall
have been obtained.
 
2.           Transfer of Membership Interest.
 
 
2

--------------------------------------------------------------------------------

 

2.1           Taxable Profit and Loss Allocation.   Pinnacle acknowledges and
agrees that it shall be allocated the distributive shares of the taxable income,
gain, loss, deductions and credits of the Company, if any, with respect to the
Membership Interests for the period prior to the Effective Date.  Golden Phoenix
acknowledges and agrees that the distributive shares of the taxable income,
gain, loss, deductions and credits of the Company with respect to the Membership
Interests for the period after the Effective Date shall be allocated to it and
the Remaining Member on a pro-rata basis according to their respective pro-rata
membership interests.
 
 
 
2.2           Transfer Pursuant to LLC Operating Agreement.   The Company,
Pinnacle, and the Remaining Member of the Company agree and acknowledge that the
transfers executed by the execution of this Agreement satisfy the requirements
of the Company’s Operating Agreement for such transfers, including, but not
limited to, any such waiver of preemptive rights as may be required by Section
9, any consent as may be required by Section 10.


3.           Mutual Release and Satisfaction of the Prior Notes.  In
consideration for the undertakings described in this Agreement, and upon
Pinnacle’s receipt of the Purchase Price as provided for herein, Pinnacle, the
Company and the Remaining Member, and their respective family members, partners,
associates, successors, affiliates, co-venturers, heirs, executors,
administrators, officers, directors, shareholders and assigns, mutually fully,
finally, unconditionally and forever release and discharge each other from any
and all claims, demands, losses, damages, causes of action, debts, liabilities,
obligations, liens, costs, expenses, attorneys’ fees, indemnities, duties, of
any nature, arising from, or relating to, the Prior Notes.
 
4.           Representations, Warranties, Acknowledgments and Covenants of
Pinnacle to Golden Phoenix.  As a material inducement to Golden Phoenix to enter
into this Agreement and consummate the transactions contemplated hereby,
Pinnacle hereby represents, warrants, acknowledges and covenants to Golden
Phoenix and the Remaining Member as follows:
 
4.1           Knowledge and Advice.  Pinnacle understands the economic
implications of the transactions contemplated by this Agreement and have had
full opportunity to seek advice of counsel and any other appropriate advice with
respect to such transactions. 
 
4.2           Ownership of Membership Interest.  Pinnacle is the sole and
absolute owner of the Membership Interests and holds, and is hereby
transferring, good and full title to the Membership Interests, free and clear of
any and all liens and encumbrances and Pinnacle will have no right, title or
interest in the Membership Interests or the assets of the Company except
pursuant to the Notes.  Pinnacle has not made any assignment, transfer,
conveyance or other disposition to any third party as to all or any portion of
the Membership Interests, either voluntarily or involuntarily.
 
4.3           Good Standing.  Pinnacle represents and warrants that as of the
Effective Date, both it and the Company are in good standing under the laws of
the jurisdiction of its respective incorporation or organization (as
applicable), with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently conducted.
 
 
3

--------------------------------------------------------------------------------

 

4.4           Authority; Execution.  Pinnacle represents and warrants that it
has all necessary power and authority to enter into this Agreement and has taken
all action necessary to consummate the transactions contemplated hereby and to
perform its obligations hereunder.  This Agreement constitutes the valid and
legally binding obligation of Pinnacle, enforceable in accordance with its
terms, subject to the laws of general application relating to bankruptcy,
insolvency and the relief of debtors and rules of law governing specific
performance, injunctive relief or other equitable remedies.
 
4.5           No Conflict. Pinnacle will not breach any other agreement or
arrangement by entering into or performing this Agreement.


4.6           Litigation.  There is no Action (as such term is defined below),
which (i) adversely affects or challenges the validity or enforceability of this
Agreement, the Membership Interests or the assets of the Company, or (ii) could,
if there were an unfavorable decision, individually or in the aggregate, have or
reasonably be expected to result in a material adverse effect to Golden Phoenix,
the Membership Interests, the Company or any assets of the Company.  Neither
Pinnacle, nor any of its subsidiaries, is or has been the subject of any Action,
which has or could have a material adverse effect on Golden Phoenix, the
Membership Interests, the Company or any assets of the Company.  For purposes of
this Agreement, “Action” shall mean any action, suit, inquiry, notice of
violation, proceeding (including any partial proceeding such as a deposition) or
investigation, whether pending, threatened or resolved, in writing, against or
affecting the Company or any of its properties or assets, before or by any
court, arbitrator, governmental or administrative agency, regulatory authority
(federal, state, county, local or foreign).


4.7           Indemnification for Clawbacks.  In the event of any Action,
including an Action against or affecting any officer or director of Pinnacle,
which directly or indirectly results in a clawback of any portion of the
Membership Interests or any assets or properties of the Company, Pinnacle will
indemnify Golden Phoenix to the full extent of the loss resulting from such
clawback.


5.           Representations and Warranties of Golden Phoenix to Pinnacle.  As a
material inducement to Pinnacle to enter into this Agreement and consummate the
transactions contemplated hereby Golden Phoenix hereby represents, warrants,
acknowledges, and covenants to Pinnacle as follows:
 
5.1           Knowledge and Advice.  Golden Phoenix understands the economic
implications of the transactions contemplated by this Agreement and has had full
opportunity to seek advice of counsel and any other appropriate advice with
respect to such transactions.
 
5.2           Good Standing.  Golden Phoenix represents and warrants that as of
the Effective Date, it is in good standing under the laws of the jurisdiction of
its incorporation, with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently conducted.
 
5.3           Authority; Execution. All action on the part of Golden
Phoenix  necessary for the authorization, execution, delivery and performance of
all of its obligations under this Agreement has been taken and this Agreement
constitutes the valid and legally binding obligation of Golden Phoenix
enforceable in accordance with its terms subject to laws of general application
relating to bankruptcy, insolvency and the relief of debtors and rules of law
governing specific performance, injunctive relief or other equitable remedies.
 
 
4

--------------------------------------------------------------------------------

 
 
5.4           No Conflict.  Golden Phoenix will not breach any other agreement
or arrangement by entering into or performing this Agreement.


6.           Consent and Waiver of the Company, Remaining Member and Pinnacle to
Transfer.  The Company, the Remaining Member and Pinnacle hereby each provide
their consent to the transfer of the Membership Interests as contemplated herein
and further waive any such rights of first refusal or preemptive rights as may
be applicable.


7.           Indemnification.  Pinnacle and Golden Phoenix each agree to
indemnify, defend and hold the other and its directors, officers, shareholders,
partners, employees, subsidiaries, affiliates and agents (each an “Indemnified
Party”) harmless from any and all losses, liabilities, obligations, claims,
contingencies, damages, costs and expenses, including all judgments, amounts
paid in settlements, court costs and reasonable attorneys’ fees and costs of
investigation (collectively, “Losses”) that any such Indemnified Party may
suffer or incur as a result of or relating to any misrepresentation, breach or
inaccuracy of any representation, warranty, covenant or agreement made by such
Party in this Agreement.


8.          Miscellaneous. 
 
8.1           Entire Agreement; Successors and Assigns.  This Agreement
constitutes the entire contract between the Parties relative to the purchase of
the Membership Interests.  Any previous agreement between the Parties with
regard to the subject matter is superseded by this Agreement.  Subject to the
exceptions specifically set forth in this Agreement, the terms and conditions of
this Agreement shall inure to the benefit of and be binding upon the respective
executors, administrators, heirs, successors and assigns of the Parties.
 
8.2           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Nevada excluding those laws that
direct the application of the laws of another jurisdiction.
 
8.3           Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 
8.4           Headings.  The headings of the sections of this Agreement are for
convenience and shall not by themselves determine the interpretation of this
Agreement.
 
8.5           Notices.  Any notice required or permitted hereunder shall be
given in writing and shall be conclusively deemed effectively given upon: (i)
personal delivery or (ii) five (5) days after deposit in the United States mail
for domestic delivery, by registered or certified mail, postage prepaid,
addressed as set forth on the signature page to this Agreement, by registered or
certified mail, postage prepaid, addressed as set forth herein or at such other
address as a Party may designate by ten (10) days’ advance written notice to the
other Parties hereto.
 
 
5

--------------------------------------------------------------------------------

 

8.6           Attorneys Fees.  Should a Party institute any action or proceeding
to enforce this Agreement, the prevailing Party shall be entitled to receive
from the other Party all reasonable out-of-pocket costs and expenses, including,
without limitation, attorneys’ fees.
 
8.7           Survival of Warranties, Representation, and Acknowledgments.  The
warranties, representations, acknowledgments of the Parties contained in or made
pursuant to this Agreement shall survive the execution and delivery of this
Agreement; provided, however, that such representations, warranties, and
acknowledgments need only be accurate as of the date of such execution and
delivery.
 
8.8           Waiver.  Any of the terms or conditions of this Agreement may be
waived at any time by the Party entitled to the benefit thereof, but no such
waiver shall affect or impair the right of the waiving Party to require
observance, performance or satisfaction either of that term or condition as it
applies on a subsequent occasion or of any other term or condition.
 
8.9           Representation by Counsel.  Each Party acknowledges that it has
been represented by independent legal counsel of its own choice throughout all
of the negotiations preceding execution of this Agreement.
 
8.10           Binding Arbitration. Any dispute between the Parties shall be
submitted to, and conclusively determined by, binding arbitration under the
commercial rules of the American Arbitration Association.  The provisions of
this Section shall not preclude any Party from seeking injunctive or other
provisional or equitable relief in order to preserve the status quo of the
Parties pending resolution of the dispute, and the filing of an action seeking
injunctive or other provisional relief shall not be construed as a waiver of
that Party’s arbitration rights.  In the case of any dispute between the Parties
to this Agreement, a Party shall have the right to initiate the binding
arbitration process provided for in this Section by serving upon the other Party
or parties a demand for arbitration.  Notwithstanding any other provision of
law, in order to be enforceable a demand for arbitration must be served within
sixty (60) days of the date on which a Party discovers, or reasonably should
have discovered, facts  giving rise to a dispute as defined above. Within thirty
(30) days of service of a demand for arbitration by a Party to this Agreement,
the Parties shall endeavor in good faith to select a single arbitrator.  Any
arbitration hearing shall be conducted in Washoe County, Nevada.
 
8.11           Severability.  In the event that any provision of this Agreement
becomes or is declared by a court of competent jurisdiction to be illegal,
unenforceable or void, this Agreement shall continue in full force and effect
without said provision; provided that no such severability shall be effective if
it materially changes the economic benefit of this Agreement to any Party.
8.12           Facsimile Signature.  Any Party may effect the execution and
delivery of this Agreement by signing the same and sending a signed copy thereof
via facsimile, e-mail, or other form of instantaneous electronic transmission,
which shall be valid as an original signature.
 
 
6

--------------------------------------------------------------------------------

 
 
The Parties hereto have executed this Membership Interest Purchase Agreement as
of the day and year first above written.
 



 
PINNACLE MINERALS CORPORATION
         
By:
 
Name:
 
Its:
 
Address for Notice:
             
GOLDEN PHOENIX MINERALS, INC.
         
By:
 
Name:
 
Its:
 
Address for Notice:
         
MOLYCO, LLC
         
By:
 
Name:
 
Its:
 
Address for Notice:
         
SALWELL INTERNATIONAL, LLC
         
By:
 
Name:
 
Its:
 
Address for Notice:
   




 
7

--------------------------------------------------------------------------------

 

Exhibit A
 
Note
 

--------------------------------------------------------------------------------
